Douglas, J.,
concurring in judgment only. I concur with the judgment of the majority to affirm the court of appeals. I do not concur in the syllabus law pronounced by the majority but, rather, I agree with the comments of Justice Resnick on the issue of forcible entry and detainer in her concurrence in judgment only.
This is not a complicated case. The parties entered into a contract. This contract is called a lease. In such contractual arrangements, parties bargain — giving some and taking some. In the end, an agreement is drafted and the parties execute the agreement. If the contract is not ambiguous, does not violate public policy or violate the law, then it is enforceable as written. That is what happened here.
A review of the lease shows that the parties did not negotiate a continuous-use clause or a guaranteed percentage rental clause. Therefore, we cannot enforce such clauses unless we rewrite the lease. We could, of course, find an implied covenant of good faith and fair dealing in this and every other contract but that would require a majority of this court to recognize such a covenant in employment relationships as well, a step a majority of this court has, unfortunately, refused to take.
As we said in Blount v. Smith (1967), 12 Ohio St.2d 41, 47, 41 O.O.2d 250, 253, 231 N.E.2d 301, 305, “[t]he right to contract freely with the expectation that the contract shall endure according to its terms is as fundamental to our society as the right to write and to speak without restraint. Responsibility for the exercise, however improvident, of that right is one of the roots of its preservation.” Further, in Nottingdale Homeowners’ Assn., Inc. v. Darby (1987), 33 Ohio St.3d 32, 36, 514 N.E.2d 702, 706, we said that “* * * [government interference with this right must therefore be restricted to *494those exceptional cases where intrusion is absolutely necessary, such as contracts promoting illegal acts. No such necessity exists in this case.”
I agree with these propositions of law. I would, therefore, affirm the judgment of the court of appeals, which reversed the judgment of the trial court, and I would enter final judgment for appellee.